ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s reply filed 24 August 2021 overcomes the claim objections and rejections set forth in the Final Rejection mailed 10 May 2021 and addresses issues discussed and documented in the interview summary filed 20 August 2021. Further consideration has led to discovery of new issues, which are resolved by the instant Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Edward Yarberry (Reg. No. 70,157) on 09 September 2021.

The application has been amended as follows: 
In the claims:
In claim 4, line 2, “that” has been changed to --of the stationary casing through a control housing of the pitch changing and control device, wherein the fixed part--.

In claim 5, line 3, “control” (last instance) has been changed to --annular--.
In claim 5, line 5, “control” has been changed to --annular--.

In claim 6, last line, “control” has been changed to --annular--.

In claim 7, line 2, “rearward of” has been changed to --behind--.

In claim 8, line 3, “control” (first instance) has been changed to --annular--.
In claim 8, last line, “first bearing” has been changed to --stationary casing--.

In claim 9, last line, “control” (first instance) has been changed to --annular--.
In claim 9, last line, “control” (second instance) has been changed to --annular--.

In claim 10, line 6, “control” has been changed to --annular--.

In claim 11, line 3, “control” has been changed to --annular--.
In claim 11, line 5, “control” has been changed to --annular--.

In claim 12, line 5, “a” (before “blade”) has been deleted.
In claim 12, line 17, “at least” has been deleted.
In claim 12, last two lines, “upstream and downstream” has been changed to --in front of and behind, respectively,--.
In claim 12, last line, “, respectively” has been deleted.

In claim 13, lines 18-19, “a blade pitch changing mechanism” has been changed to --blade mechanical linkage--.
In claim 13, line 20, “control” has been changed to --annular--.
In claim 13, line 22, “control” has been changed to --annular--.
In claim 13, line 22, “pitch changing mechanism” has been changed to --mechanical linkage--.
In claim 13, line 24, “control” has been changed to --annular--.
In claim 13, line 29, “control” has been changed to --annular--.


The above changes to the claims have been made for reasons described in the accompanying interview summary.

In the specification:
On page 7, line 3, “A” has been changed to --Mechanical linkage including a--.

The above change to the specification has been made FOR reasons described in the accompanying interview summary.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745